PER CURIAM.
We have for review Rooks v. Thorpe, 567 So.2d 1075 (Fla. 3d DCA 1990), which certified its decision to this Court as one of great public importance. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. The opinion below is quashed and this cause is remanded for reconsideration in light of this Court’s recent opinions in Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990), and Raynor v. de la Nuez, 574 So.2d 1091 (Fla.1991).
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.